DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 22, 26, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 22 and 31 recite, “expected to arrive at the IAB node from a child IAB node associated with the IAB node”. It is not clear what is expected to arrive at the IAB node from a child IAB node.
		Claim 26 recites the limitation "the downlink buffer status information or uplink buffer status information" in line 2.  There is insufficient antecedent basis for “the uplink buffer status information” in the claim.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 19-21, 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al (US 20200037200 A1, hereinafter referred to as Cho).
		Re claim 19, Cho teaches a method of an integrated access and backhaul (IAB) node for processing data (intermediate IAB node such as IAB node 2 directly connected to the IAB donor, Fig. 9, Fig. 12-17), the method comprising:
	(i) configuring a mobile-termination (MT) function (MT element of an IAB node, Fig. 9A-B) and a distribute unit (DU) function of the IAB node (DU element of an IAB node, Fig. 9A-B) (Fig. 9A-B, Fig. 12-13, Fig. 15-16, Par 0113-0125, Par 0149-0156, Par 0192-0194, Par 0201-0212, Par 0221-0234 --- Fig. 9 shows that an IAB node communicates with a child IAB node via DU part and with a parent/donor node via the MT part. Fig. 13-17 disclose that the IAB node receives BSR from the child IAB nodes and therefore, the BSR from the child IAB node is definitely received via the DU part of the IAB node. The IAB node sends an aggregated BSR to the donor node and therefore, the BSR from the IAB node is definitely sent via the MT part of the IAB node);

	(iii) transmitting downlink buffer status information or uplink buffer status information to a donor base station or an associated parent IAB node based on a result of the monitoring for the uplink buffer status or the downlink buffer status (UL BSR transmitted to the donor IAB node, Fig. 13-17) (Par 0199, Par 0201-0213, Par 0215-0222, Par 0224-0234).
		Claim 28 recites an integrated access and backhaul (IAB) node performing the steps recited in claim 19 and thereby, is rejected for the reasons discussed above with respect to claim 19.
		Re claims 20, 29, Cho teaches that the uplink buffer status information or the downlink buffer status information is transmitted to the associated parent IAB node by being included in a medium access control (MAC) control element (MAC CE) or a backhaul adaptation protocol (BAP) control protocol data unit (PDU) (UL BSR included in a MAC CE) (Fig. 13-15, Par 0201-0220, Par 0222).
		Re claims 21, 30, Cho teaches that the transmission of the uplink buffer status information transmitted to the associated parent IAB node is triggered even when a buffer status report from a child IAB node associated with the IAB node is received (BSR transmitted to the donor IAB node after receiving BSR from a child IAB node) (Fig. 12-17, Par 0199, Par 0201-0213, Par 0215-0222, Par 0224-0234).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 22, 23, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 19 above and further in view of Keskitalo et al (US 20190357247 A1, hereinafter referred to as Keskitalo).
		Re claims 22, 31, Cho does not explicitly disclose that the uplink buffer status information transmitted to the associated parent IAB node includes expected buffer size information distinguished from a buffer size of the IAB node and expected to arrive at the IAB node from a child IAB node associated with the IAB node.
		Keskitalo teaches that he uplink buffer status information transmitted to the associated parent IAB node includes expected buffer size information (predictive data) distinguished from a buffer size of the IAB node (normal/regular BSR) and expected to arrive at the IAB node from a child IAB node associated with the IAB node (UL data expected to arrive from a child RN) (Fig. 3-7, Par 0016-0017, Par 0033-0034, Par 0037-0043, Par 0045-0048, Par 0056-0063).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cho by including the step that the uplink buffer status information transmitted to the associated parent IAB node includes 
		Re claims 23, 32, Cho teaches to send uplink buffer status information using a medium access control (MAC) control element (MAC CE) (Fig. 13-15, Par 0201-0220, Par 0222).
		Cho does not explicitly disclose that the uplink buffer status information including the expected buffer size information is transmitted through a medium access control (MAC) control element (MAC CE) having logical channel identification information different from the uplink buffer status information not including expected buffer size information.
		Keskitalo teaches that the uplink buffer status information including the expected buffer size information (predictive data amount) is 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cho by including the step that the uplink buffer status information including the expected buffer size information is 
		Cho teaches to send uplink buffer status information using a medium access control (MAC) control element (MAC CE) (Fig. 13-15, Par 0201-0220, Par 0222). Therefore, Cho in view of Keskitalo discloses that the uplink buffer status information including the expected buffer size information is transmitted through a medium access control (MAC) control element (MAC CE) having logical channel identification information different from the uplink buffer status information not including expected buffer size information.
9.	Claims 24, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 19 above and further in view of Hampel et al (US 20190297555 A1, hereinafter referred to as Hampel).
		Re claims 24, 33, Cho does not explicitly disclose that the downlink buffer status information includes buffer size information and backhaul radio link control (RLC) channel identifier information.
		Hampel teaches that the downlink buffer status information (backpressure signaling) includes buffer size information (buffer load value, buffer availability value) and backhaul radio link control (RLC) channel identifier information (logical channel identifier) (Fig. 2-5, Par 0005, Par 0100-0105, Par 0122-0123, Par 0134-0135).
.
10.	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al (US 20190297555 A1, hereinafter referred to as Hampel) in view of Zhu et al (US 20210007011 A1, hereinafter referred to as Zhu).
		Re claim 25, Hampel teaches a method of a donor base station (donor base station, Fig. 2-5) for processing data, the method comprising:
	(i) transmitting, to an integrated access and backhaul (IAB) node (relay base station), IAB node configuration information (configurations for backpressure report signaling) including information for configuring a mobile-termination (MT) function (configuring MT part) and a distribute unit (DU) function of the IAB node (configuring DU part) (Fig. 2-5, Fig. 18, Par 0097-0101, Par 0107-0110, Par 0129-0130, Par 0230-0232); and
	(ii) when the buffer status information transmission is triggered in the IAB node (backpressure reporting condition is met), receiving a 
		Hampel does not explicitly disclose that a F1 user plane protocol header or a F1AP message includes downlink buffer status information.
		Zhu teaches that a F1 user plane protocol header or a F1AP message includes downlink buffer status information (first packet including downlink buffer status information) (Fig. 1-3, Fig. 5B-C, Abstract, Par 0015-0018, Par 0067, Par 0072-0085, Par 0126-0129, Par 0151-0152, Par 0188-0189 --- A first packet including downlink buffer status information is sent to the donor base station. Par 0151-0152 disclose that the first packet is a T1 layer message wherein T1 layer is an F1-AP layer (“the T1 protocol layer may be, for example, an F1-AP layer”---Par 0151). Therefore, the first packet including downlink buffer status information is an F1-AP layer message).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hampel by including the step that a F1 user plane protocol header or a F1AP message includes downlink buffer status information, as taught by Zhu for the purpose of providing feedback information to properly adjust flow control in a multi-hop/multi-connectivity IAB networking scenario, as taught by Zhu (Par 0004-0005).
		Re claim 26, Hampel teaches that the IAB node configuration information includes trigger condition information for triggering transmission of the downlink buffer status information or uplink buffer status information (configuring 
		Re claim 27, Hampel teaches that the downlink buffer status information (backpressure signaling) includes buffer size information (buffer load value, buffer availability value) and backhaul radio link control (RLC) channel identifier information (logical channel identifier) (Fig. 2-5, Par 0005, Par 0100-0105, Par 0122-0123, Par 0134-0135).
Relevant Prior Art
		Wei et al (US 20210099914 A1) discloses to transmit uplink buffer status information (BSR) to a donor node (Fig. 7, Par 0122-0125).













Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473